Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-36 are pending.  Claims 1-28 are the subject of this NON-FINAL Office Action.  Claims 29-36 are withdrawn.  

Claim Rejections - 35 USC § 112- Indefiniteness - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 12-22 and 27-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The following phrase is an improper listing of alternative because it is not a closed group (MPEP 2173.05(h)): “comprises [alternative 1, 2, etc.] or [alternative 3, etc.].”  For example, claim 9 states “wherein the chaotrope comprises guanidine thiocyanate, guanidine isocyanate, guanidine hydrochloride, or any combination thereof.”  Similar language is found in claims 9, 12-22 and 27-28.
Response to Arguments
The Office is not persuaded of error by Applicants arguments in the Reply 04/09/2021 because the claims contain “grouping of alternatively useable members” See MPEP §§ 2117 & 2173.05(h).

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. § 103 as being unpatentable over WARD (US 2008/0145910) or FANG (US 2010/0099150), in view of FISCHER (US 2009/0233309), in further view of Daum et al., Real-time RT-PCR assays for type and subtype detection of influenza A and B viruses, Influenza Other Respir Viruses. 2007 Jul;1(4):167-75. doi: 10.1111/j.1750-2659.2007.00024.x and FISCHER2 (US 2009/0098527).
The priority date of claim 1 is 04/26/2011 because the priority document filed that day (US 13/094809) is the first priority document to disclose screening for a Mycobacterial infection with the claimed compositions.
It would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions to detect Mycobacteria with a reasonable expectation of success.
	As to familiar polymerase stabilizing solutions for downstream PCR, both WARD and FANG teach as much.  As to claims 1-13, 15-21 and 24, WARD teaches a see also throughout) RNase-free water (all water used will be nuclease-free as evidenced by FANG, US 2010/0099150, para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0068), dNTPs (para. 0067), primers for viral, parasitic, fungal or bacterial sequences (paras. 0067 & 0072), controls (para. 0074), polymerase (Abstract and throughout), EDTA at 0.01-1mM (para. 0070) betaine at 1mM-1M (paras. 0056 & 0065) and 50mM-1M MgCl2 (para. 0069).
	As to claims 1-28, FANG teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) comprising RNase-free water (para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0055), dNTPs (para. 0060), primers for viral, parasitic, fungal or bacterial sequences (paras. 0071-72 & 0082-92), controls (para. 0060), polymerase (para. 0060), EDTA at 0.01-1mM (paras. 0055 & 0058) betaine at 1mM-1M (paras. 0028 & 0035-0038), BSA at 5ng/ml-100ng/ml (paras. 0032-34) and 50mM-1M MgCl2 (Abstract, paras. 0048-52 & 0060).
	None of FANG, WARD explicitly teaches obtaining a sample of nucleic acids from the first mixture and contacting the nucleic acid sample with a PCR ready composition containing an aqueous mixture of: (i) RNase-free water; (ii) a buffer; (iii) a chelating agent; (iv) at least two salts; (v) a non-ionic detergent; (vi) a dye; (vii) an albumin; (viii) forward and reverse amplification primers specific for a target nucleic acid sequence of Mycobacterial DNA; (ix) a plurality of nucleotides sufficient for PCR amplification of the target nucleic sequence; and (x) a PCR polymerase enzyme and/or a reverse transcriptase, thereby forming a second mixture.  
	However, FISCHER teaches “compositions for collecting, storing, and 
	FISCHER also teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” (Abstract), including the claimed buffer (paras. 0040-0043 & 0046-63 (AKA “PrimeStore™” as explained at pgs. 11 & 34 and Examples 1-14 of instant Spec., for example).
	FANG and WARD provide motivation to apply their stabilization solutions to familiar primers and probes for PCR.  One such primer is instant SEQ ID NO: 9 taught by FISCHER to detect influenza:
Instant Seq Id No: 9/FISCHER Seq Id No: 24

    PNG
    media_image1.png
    100
    495
    media_image1.png
    Greyscale

These probes are used with stable storage buffers for the same purpose as the instant claims (FISCHER, Abstract and paras. 0011-15, 0024-27, 0035-37, 0074, 0076, 0080 and throughout; FISCHER2, paras. 0013, 0015-0016, 0019, 0021, 0025 and throughout).  FISCHER2 teaches storage composition as claimed “in an amount sufficient to kill one or more sample organisms associated with the collection device, an extraction member to extract a sufficient amount of genomic” (para. 0015).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions to detect Mycobacteria with a reasonable expectation of success.
Response to Arguments
The Office is not persuaded of error by Applicants arguments in the Reply 04/09/2021 because (1) the priority date for screening for a Mycobacterial infection remains 04/26/2011; and (2) the prior art renders the claims obvious.  As to priority date, Applicants fail to demonstrate that US Application No. 12/243949 or its Provisionals demonstrate possession of “screening for a Mycobacterial infection comprising: obtaining a biological sample from a patient that contains cells and/or cellular material including enzymes, wherein the patient is suspected of harboring microorganisms of a Mycobacterial infection; [using] forward and reverse amplification primers specific for a target nucleic acid sequence of Mycobacterial DNA . . . and determining the presence or absence of a Mycobacterial infection in the biological sample.”  Applicants point to sections of the priority documents that demonstrate possession of storing Mycoplasmas in storage medium, but fail to show possession of using forward and reverse amplification primers specific for a target nucleic acid sequence of Mycobacterial DNA to determine the presence or absence of a Mycobacterial infection in the biological sample from a patient that contains cells and/or cellular material including enzymes, wherein the patient is suspected of harboring microorganisms of a Mycobacterial infection.  Furthermore, the disclosure in U.S. Provisional Application No. 60/976,728 filed October 01, 2007 that “The one-step formulation can be used as a part of a collection system fr [sic] the collection and eventual identification of a biological specimen” and “The biological specimen can be from any source; for example, a clinical specimen such as ... or other sample that contains a microbial organism such as a virus, bacteria, or pathogen” fails to Mycobacterial infection.  Even though “Mycobacterial organism is both bacterial and a pathogen,” yet there are millions of organism that are “both bacterial and a pathogen” such that disclosure of this huge genus does not demonstrate possession of a specific species.  Thus, the priority date is maintained.
Applicants argue that “Neither Ward or Fang have anything to do with solutions to obtain nucleic acid from biological samples, and neither disclose the components of Applicant’s claimed composition.”  The Office can find no evidence from the arguments to support this conclusion.  Ward and Fang demonstrate that storage solutions for downstream PCR assays, including the generic ingredients as claimed (chaotrope, detergent, reducing agent, chelator and buffer), were familiar in the art.  Any disclosure in the prior art of the same generic ingredients of such storage composition necessarily yield the same characteristics (inactivate enzymes, release nucleic acids without degrading, kill microorganisms) because compositions cannot be separated from their effects.  Thus, using such solutions with Mycobacterial infection detection was obvious.
In sum, the claims remain obvious in light of the prior art and the priority date of the instant claims.

Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims of U.S. 8,652,782, in view of WARD (US 2008/0145910) or FANG (US 2010/0099150), in view of FISCHER (US 2009/0233309), in further view of Daum et al., Real-time RT-PCR assays for type and subtype detection of influenza A and B viruses, Influenza Other Respir Viruses. 2007 Jul;1(4):167-75. doi: 10.1111/j.1750-2659.2007.00024.x and FISCHER2 (US 2009/0098527).
Conflicting claims anticipate the instant claims because the conflicting claims teach a method to extract and amplify nucleic acids using the composition of the instant claims.  
Furthermore, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions from the conflicting claims to detect Mycobacteria with a reasonable expectation of success.
	As to familiar polymerase stabilizing solutions for downstream PCR, both WARD and FANG teach as much.  As to claims 1-13, 15-21 and 24, WARD teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) RNase-free water (all water used will be nuclease-free as evidenced by FANG, US 2010/0099150, para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0068), dNTPs (para. 0067), primers for viral, parasitic, fungal or bacterial sequences (paras. 0067 & 0072), controls (para. 0074), polymerase (Abstract and throughout), EDTA at 0.01-1mM (para. 0070) betaine at 1mM-1M (paras. 0056 & 0065) and 50mM-1M MgCl2 (para. 0069).
	As to claims 1-28, FANG teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) comprising RNase-free water (para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0055), dNTPs (para. 0060), primers for viral, parasitic, fungal or bacterial sequences (paras. 0071-72 & 0082-92), controls (para. 0060), polymerase (para. 0060), EDTA at 0.01-1mM (paras. 0055 & 0058) betaine at 2 (Abstract, paras. 0048-52 & 0060).
	None of FANG, WARD explicitly teaches obtaining a sample of nucleic acids from the first mixture and contacting the nucleic acid sample with a PCR ready composition containing an aqueous mixture of: (i) RNase-free water; (ii) a buffer; (iii) a chelating agent; (iv) at least two salts; (v) a non-ionic detergent; (vi) a dye; (vii) an albumin; (viii) forward and reverse amplification primers specific for a target nucleic acid sequence of Mycobacterial DNA; (ix) a plurality of nucleotides sufficient for PCR amplification of the target nucleic sequence; and (x) a PCR polymerase enzyme and/or a reverse transcriptase, thereby forming a second mixture.  
	However, FISCHER teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” including the same claimed elements (Tables 1-4 and paras. 0043-67).
	FISCHER also teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” (Abstract), including the claimed buffer (paras. 0040-0043 & 0046-63 (AKA “PrimeStore™” as explained at pgs. 11 & 34 and Examples 1-14 of instant Spec., for example).
	FANG and WARD provide motivation to apply their stabilization solutions to familiar primers and probes for PCR.  One such primer is instant SEQ ID NO: 9 taught by FISCHER to detect influenza:
Instant Seq Id No: 9/FISCHER Seq Id No: 24

    PNG
    media_image1.png
    100
    495
    media_image1.png
    Greyscale

These probes are used with stable storage buffers for the same purpose as the instant claims (FISCHER, Abstract and paras. 0011-15, 0024-27, 0035-37, 0074, 0076, 0080 and throughout; FISCHER2, paras. 0013, 0015-0016, 0019, 0021, 0025 and throughout).  FISCHER2 teaches storage composition as claimed “in an amount sufficient to kill one or more sample organisms associated with the collection device, an extraction member to extract a sufficient amount of genomic” (para. 0015).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions from the conflicting claims to detect Mycobacteria with a reasonable expectation of success.


Instant claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-58 of U.S. 9,481,912 in view of WARD (US 2008/0145910) or FANG (US 2010/0099150), in view of FISCHER (US 2009/0233309), in further view of Daum et al., Real-time RT-PCR assays for type and subtype detection of influenza A and B viruses, Influenza Other Respir Viruses. 2007 Jul;1(4):167-75. doi: 10.1111/j.1750-2659.2007.00024.x and FISCHER2 (US 2009/0098527).
.  
Furthermore, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions from the conflicting claims to detect Mycobacteria with a reasonable expectation of success.
	As to familiar polymerase stabilizing solutions for downstream PCR, both WARD and FANG teach as much.  As to claims 1-13, 15-21 and 24, WARD teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) RNase-free water (all water used will be nuclease-free as evidenced by FANG, US 2010/0099150, para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0068), dNTPs (para. 0067), primers for viral, parasitic, fungal or bacterial sequences (paras. 0067 & 0072), controls (para. 0074), polymerase (Abstract and throughout), EDTA at 0.01-1mM (para. 0070) betaine at 1mM-1M (paras. 0056 & 0065) and 50mM-1M MgCl2 (para. 0069).
	As to claims 1-28, FANG teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) comprising RNase-free water (para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0055), dNTPs (para. 0060), primers for viral, parasitic, fungal or bacterial sequences (paras. 0071-72 & 0082-92), controls (para. 0060), polymerase (para. 0060), EDTA at 0.01-1mM (paras. 0055 & 0058) betaine at 1mM-1M (paras. 0028 & 0035-0038), BSA at 5ng/ml-100ng/ml (paras. 0032-34) and 50mM-1M MgCl2 (Abstract, paras. 0048-52 & 0060).

	However, FISCHER teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” including the same claimed elements (Tables 1-4 and paras. 0043-67).
	FISCHER also teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” (Abstract), including the claimed buffer (paras. 0040-0043 & 0046-63 (AKA “PrimeStore™” as explained at pgs. 11 & 34 and Examples 1-14 of instant Spec., for example).
	FANG and WARD provide motivation to apply their stabilization solutions to familiar primers and probes for PCR.  One such primer is instant SEQ ID NO: 9 taught by FISCHER to detect influenza:
Instant Seq Id No: 9/FISCHER Seq Id No: 24

    PNG
    media_image1.png
    100
    495
    media_image1.png
    Greyscale


Thus, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions from the conflicting claims to detect Mycobacteria with a reasonable expectation of success.

Instant claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims of U.S. 9,683,256 in view of WARD (US 2008/0145910) or FANG (US 2010/0099150), in view of FISCHER (US 2009/0233309), in further view of Daum et al., Real-time RT-PCR assays for type and subtype detection of influenza A and B viruses, Influenza Other Respir Viruses. 2007 Jul;1(4):167-75. doi: 10.1111/j.1750-2659.2007.00024.x and FISCHER2 (US 2009/0098527).
Conflicting claims anticipate the instant claims because the conflicting claims teach a method to extract and amplify nucleic acids using the composition of the instant claims.  
Furthermore, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar 
	As to familiar polymerase stabilizing solutions for downstream PCR, both WARD and FANG teach as much.  As to claims 1-13, 15-21 and 24, WARD teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) RNase-free water (all water used will be nuclease-free as evidenced by FANG, US 2010/0099150, para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0068), dNTPs (para. 0067), primers for viral, parasitic, fungal or bacterial sequences (paras. 0067 & 0072), controls (para. 0074), polymerase (Abstract and throughout), EDTA at 0.01-1mM (para. 0070) betaine at 1mM-1M (paras. 0056 & 0065) and 50mM-1M MgCl2 (para. 0069).
	As to claims 1-28, FANG teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) comprising RNase-free water (para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0055), dNTPs (para. 0060), primers for viral, parasitic, fungal or bacterial sequences (paras. 0071-72 & 0082-92), controls (para. 0060), polymerase (para. 0060), EDTA at 0.01-1mM (paras. 0055 & 0058) betaine at 1mM-1M (paras. 0028 & 0035-0038), BSA at 5ng/ml-100ng/ml (paras. 0032-34) and 50mM-1M MgCl2 (Abstract, paras. 0048-52 & 0060).
	None of FANG, WARD explicitly teaches obtaining a sample of nucleic acids from the first mixture and contacting the nucleic acid sample with a PCR ready composition containing an aqueous mixture of: (i) RNase-free water; (ii) a buffer; (iii) a chelating agent; (iv) at least two salts; (v) a non-ionic detergent; (vi) a dye; (vii) an albumin; (viii) forward and reverse amplification primers specific for a target nucleic acid 
	However, FISCHER teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” including the same claimed elements (Tables 1-4 and paras. 0043-67).
	FISCHER also teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” (Abstract), including the claimed buffer (paras. 0040-0043 & 0046-63 (AKA “PrimeStore™” as explained at pgs. 11 & 34 and Examples 1-14 of instant Spec., for example).
	FANG and WARD provide motivation to apply their stabilization solutions to familiar primers and probes for PCR.  One such primer is instant SEQ ID NO: 9 taught by FISCHER to detect influenza:
Instant Seq Id No: 9/FISCHER Seq Id No: 24

    PNG
    media_image1.png
    100
    495
    media_image1.png
    Greyscale

These probes are used with stable storage buffers for the same purpose as the instant claims (FISCHER, Abstract and paras. 0011-15, 0024-27, 0035-37, 0074, 0076, 0080 and throughout; FISCHER2, paras. 0013, 0015-0016, 0019, 0021, 0025 and throughout).  FISCHER2 teaches storage composition as claimed “in an amount sufficient to kill one or more sample organisms associated with the collection device, an 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions from the conflicting claims to detect Mycobacteria with a reasonable expectation of success.

Instant claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims of U.S. 8097419 in view of WARD (US 2008/0145910) or FANG (US 2010/0099150), in view of FISCHER (US 2009/0233309), in further view of Daum et al., Real-time RT-PCR assays for type and subtype detection of influenza A and B viruses, Influenza Other Respir Viruses. 2007 Jul;1(4):167-75. doi: 10.1111/j.1750-2659.2007.00024.x and FISCHER2 (US 2009/0098527).
Conflicting claims anticipate the instant claims because the conflicting claims teach a method to extract and amplify nucleic acids using the composition of the instant claims.  
Furthermore, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions from the conflicting claims to detect Mycobacteria with a reasonable expectation of success.
	As to familiar polymerase stabilizing solutions for downstream PCR, both WARD and FANG teach as much.  As to claims 1-13, 15-21 and 24, WARD teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) 2 (para. 0069).
	As to claims 1-28, FANG teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) comprising RNase-free water (para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0055), dNTPs (para. 0060), primers for viral, parasitic, fungal or bacterial sequences (paras. 0071-72 & 0082-92), controls (para. 0060), polymerase (para. 0060), EDTA at 0.01-1mM (paras. 0055 & 0058) betaine at 1mM-1M (paras. 0028 & 0035-0038), BSA at 5ng/ml-100ng/ml (paras. 0032-34) and 50mM-1M MgCl2 (Abstract, paras. 0048-52 & 0060).
	None of FANG, WARD explicitly teaches obtaining a sample of nucleic acids from the first mixture and contacting the nucleic acid sample with a PCR ready composition containing an aqueous mixture of: (i) RNase-free water; (ii) a buffer; (iii) a chelating agent; (iv) at least two salts; (v) a non-ionic detergent; (vi) a dye; (vii) an albumin; (viii) forward and reverse amplification primers specific for a target nucleic acid sequence of Mycobacterial DNA; (ix) a plurality of nucleotides sufficient for PCR amplification of the target nucleic sequence; and (x) a PCR polymerase enzyme and/or a reverse transcriptase, thereby forming a second mixture.  
	However, FISCHER teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, 
	FISCHER also teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” (Abstract), including the claimed buffer (paras. 0040-0043 & 0046-63 (AKA “PrimeStore™” as explained at pgs. 11 & 34 and Examples 1-14 of instant Spec., for example).
	FANG and WARD provide motivation to apply their stabilization solutions to familiar primers and probes for PCR.  One such primer is instant SEQ ID NO: 9 taught by FISCHER to detect influenza:
Instant Seq Id No: 9/FISCHER Seq Id No: 24

    PNG
    media_image1.png
    100
    495
    media_image1.png
    Greyscale

These probes are used with stable storage buffers for the same purpose as the instant claims (FISCHER, Abstract and paras. 0011-15, 0024-27, 0035-37, 0074, 0076, 0080 and throughout; FISCHER2, paras. 0013, 0015-0016, 0019, 0021, 0025 and throughout).  FISCHER2 teaches storage composition as claimed “in an amount sufficient to kill one or more sample organisms associated with the collection device, an extraction member to extract a sufficient amount of genomic” (para. 0015).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions from the conflicting claims to detect Mycobacteria with a reasonable expectation of success.

Instant claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims of U.S. 9080204 in view of WARD (US 2008/0145910) or FANG (US 2010/0099150), in view of FISCHER (US 2009/0233309), in further view of Daum et al., Real-time RT-PCR assays for type and subtype detection of influenza A and B viruses, Influenza Other Respir Viruses. 2007 Jul;1(4):167-75. doi: 10.1111/j.1750-2659.2007.00024.x and FISCHER2 (US 2009/0098527).
Conflicting claims anticipate the instant claims because the conflicting claims teach a method to extract and amplify nucleic acids using the composition of the instant claims.  
Furthermore, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions from the conflicting claims to detect Mycobacteria with a reasonable expectation of success.
	As to familiar polymerase stabilizing solutions for downstream PCR, both WARD and FANG teach as much.  As to claims 1-13, 15-21 and 24, WARD teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) RNase-free water (all water used will be nuclease-free as evidenced by FANG, US 2010/0099150, para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0068), dNTPs (para. 0067), primers for viral, parasitic, fungal or bacterial sequences (paras. 0067 & 0072), controls (para. 0074), polymerase (Abstract and throughout), EDTA at 0.01-1mM (para. 0070) betaine at 1mM-1M (paras. 0056 & 0065) and 50mM-1M MgCl2 (para. 
	As to claims 1-28, FANG teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) comprising RNase-free water (para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0055), dNTPs (para. 0060), primers for viral, parasitic, fungal or bacterial sequences (paras. 0071-72 & 0082-92), controls (para. 0060), polymerase (para. 0060), EDTA at 0.01-1mM (paras. 0055 & 0058) betaine at 1mM-1M (paras. 0028 & 0035-0038), BSA at 5ng/ml-100ng/ml (paras. 0032-34) and 50mM-1M MgCl2 (Abstract, paras. 0048-52 & 0060).
	None of FANG, WARD explicitly teaches obtaining a sample of nucleic acids from the first mixture and contacting the nucleic acid sample with a PCR ready composition containing an aqueous mixture of: (i) RNase-free water; (ii) a buffer; (iii) a chelating agent; (iv) at least two salts; (v) a non-ionic detergent; (vi) a dye; (vii) an albumin; (viii) forward and reverse amplification primers specific for a target nucleic acid sequence of Mycobacterial DNA; (ix) a plurality of nucleotides sufficient for PCR amplification of the target nucleic sequence; and (x) a PCR polymerase enzyme and/or a reverse transcriptase, thereby forming a second mixture.  
	However, FISCHER teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” including the same claimed elements (Tables 1-4 and paras. 0043-67).
	FISCHER also teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” (Abstract), including the claimed buffer (paras. 0040-0043 & 
	FANG and WARD provide motivation to apply their stabilization solutions to familiar primers and probes for PCR.  One such primer is instant SEQ ID NO: 9 taught by FISCHER to detect influenza:
Instant Seq Id No: 9/FISCHER Seq Id No: 24

    PNG
    media_image1.png
    100
    495
    media_image1.png
    Greyscale

These probes are used with stable storage buffers for the same purpose as the instant claims (FISCHER, Abstract and paras. 0011-15, 0024-27, 0035-37, 0074, 0076, 0080 and throughout; FISCHER2, paras. 0013, 0015-0016, 0019, 0021, 0025 and throughout).  FISCHER2 teaches storage composition as claimed “in an amount sufficient to kill one or more sample organisms associated with the collection device, an extraction member to extract a sufficient amount of genomic” (para. 0015).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions from the conflicting claims to detect Mycobacteria with a reasonable expectation of success.

Instant claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims of U.S. 10870878 in view of WARD (US 2008/0145910) or FANG (US 2010/0099150), in view of FISCHER (US 2009/0233309), in further view of Daum et al., Real-time RT-PCR assays for type and subtype detection of influenza A and B viruses, Influenza Other Respir Viruses. 2007 Jul;1(4):167-75. doi: 10.1111/j.1750-2659.2007.00024.x and FISCHER2 (US 2009/0098527).
Conflicting claims anticipate the instant claims because the conflicting claims teach a method to extract and amplify nucleic acids using the composition of the instant claims.  
Furthermore, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions from the conflicting claims to detect Mycobacteria with a reasonable expectation of success.
	As to familiar polymerase stabilizing solutions for downstream PCR, both WARD and FANG teach as much.  As to claims 1-13, 15-21 and 24, WARD teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) RNase-free water (all water used will be nuclease-free as evidenced by FANG, US 2010/0099150, para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0068), dNTPs (para. 0067), primers for viral, parasitic, fungal or bacterial sequences (paras. 0067 & 0072), controls (para. 0074), polymerase (Abstract and throughout), EDTA at 0.01-1mM (para. 0070) betaine at 1mM-1M (paras. 0056 & 0065) and 50mM-1M MgCl2 (para. 0069).
	As to claims 1-28, FANG teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) comprising RNase-free water (para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0055), dNTPs (para. 0060), primers for viral, parasitic, fungal or bacterial sequences (paras. 0071-72 & 0082-92), controls (para. 2 (Abstract, paras. 0048-52 & 0060).
	None of FANG, WARD explicitly teaches obtaining a sample of nucleic acids from the first mixture and contacting the nucleic acid sample with a PCR ready composition containing an aqueous mixture of: (i) RNase-free water; (ii) a buffer; (iii) a chelating agent; (iv) at least two salts; (v) a non-ionic detergent; (vi) a dye; (vii) an albumin; (viii) forward and reverse amplification primers specific for a target nucleic acid sequence of Mycobacterial DNA; (ix) a plurality of nucleotides sufficient for PCR amplification of the target nucleic sequence; and (x) a PCR polymerase enzyme and/or a reverse transcriptase, thereby forming a second mixture.  
	However, FISCHER teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” including the same claimed elements (Tables 1-4 and paras. 0043-67).
	FISCHER also teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” (Abstract), including the claimed buffer (paras. 0040-0043 & 0046-63 (AKA “PrimeStore™” as explained at pgs. 11 & 34 and Examples 1-14 of instant Spec., for example).
	FANG and WARD provide motivation to apply their stabilization solutions to familiar primers and probes for PCR.  One such primer is instant SEQ ID NO: 9 taught by FISCHER to detect influenza:
Instant Seq Id No: 9/FISCHER Seq Id No: 24

    PNG
    media_image1.png
    100
    495
    media_image1.png
    Greyscale

These probes are used with stable storage buffers for the same purpose as the instant claims (FISCHER, Abstract and paras. 0011-15, 0024-27, 0035-37, 0074, 0076, 0080 and throughout; FISCHER2, paras. 0013, 0015-0016, 0019, 0021, 0025 and throughout).  FISCHER2 teaches storage composition as claimed “in an amount sufficient to kill one or more sample organisms associated with the collection device, an extraction member to extract a sufficient amount of genomic” (para. 0015).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions from the conflicting claims to detect Mycobacteria with a reasonable expectation of success.

Instant claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims of U.S. 15/334519 in view of WARD (US 2008/0145910) or FANG (US 2010/0099150), in view of FISCHER (US 2009/0233309), in further view of Daum et al., Real-time RT-PCR assays for type and subtype detection of influenza A and B viruses, Influenza Other Respir Viruses. 2007 Jul;1(4):167-75. doi: 10.1111/j.1750-2659.2007.00024.x and FISCHER2 (US 2009/0098527).
.  
Furthermore, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions from the conflicting claims to detect Mycobacteria with a reasonable expectation of success.
	As to familiar polymerase stabilizing solutions for downstream PCR, both WARD and FANG teach as much.  As to claims 1-13, 15-21 and 24, WARD teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) RNase-free water (all water used will be nuclease-free as evidenced by FANG, US 2010/0099150, para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0068), dNTPs (para. 0067), primers for viral, parasitic, fungal or bacterial sequences (paras. 0067 & 0072), controls (para. 0074), polymerase (Abstract and throughout), EDTA at 0.01-1mM (para. 0070) betaine at 1mM-1M (paras. 0056 & 0065) and 50mM-1M MgCl2 (para. 0069).
	As to claims 1-28, FANG teaches a polymerase stabilization solution composition (Title, Abstract; see also throughout) comprising RNase-free water (para. 0048), tris buffer at 1mM-1M, pH 6,5-9.0 (para. 0055), dNTPs (para. 0060), primers for viral, parasitic, fungal or bacterial sequences (paras. 0071-72 & 0082-92), controls (para. 0060), polymerase (para. 0060), EDTA at 0.01-1mM (paras. 0055 & 0058) betaine at 1mM-1M (paras. 0028 & 0035-0038), BSA at 5ng/ml-100ng/ml (paras. 0032-34) and 50mM-1M MgCl2 (Abstract, paras. 0048-52 & 0060).

	However, FISCHER teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” including the same claimed elements (Tables 1-4 and paras. 0043-67).
	FISCHER also teaches “compositions for collecting, storing, and transporting populations of nucleic acids from biological specimens, and clinical, forensic, or environmental samples” (Abstract), including the claimed buffer (paras. 0040-0043 & 0046-63 (AKA “PrimeStore™” as explained at pgs. 11 & 34 and Examples 1-14 of instant Spec., for example).
	FANG and WARD provide motivation to apply their stabilization solutions to familiar primers and probes for PCR.  One such primer is instant SEQ ID NO: 9 taught by FISCHER to detect influenza:
Instant Seq Id No: 9/FISCHER Seq Id No: 24

    PNG
    media_image1.png
    100
    495
    media_image1.png
    Greyscale


Thus, it would have been prima facie obvious to one having ordinary skill in the art before effective filing to combine familiar storage compositions with familiar PCR compositions from the conflicting claims to detect Mycobacteria with a reasonable expectation of success.
Response to Arguments
The Office is not persuaded of error by Applicants arguments in the Reply 04/09/2021 because (1) the priority date for screening for a Mycobacterial infection remains 04/26/2011; and (2) the prior art renders the claims obvious.  As to priority date, Applicants fail to demonstrate that US Application No. 12/243949 or its Provisionals demonstrate possession of “screening for a Mycobacterial infection comprising: obtaining a biological sample from a patient that contains cells and/or cellular material including enzymes, wherein the patient is suspected of harboring microorganisms of a Mycobacterial infection; [using] forward and reverse amplification primers specific for a target nucleic acid sequence of Mycobacterial DNA . . . and determining the presence or absence of a Mycobacterial infection in the biological sample.”  Applicants point to sections of the priority documents that demonstrate possession of storing Mycoplasmas in storage medium, but fail to show possession of Mycobacterial infection.  Even though “Mycobacterial organism is both bacterial and a pathogen,” yet there are millions of organism that are “both bacterial and a pathogen” such that disclosure of this huge genus does not demonstrate possession of a specific species.  Thus, the priority date is maintained.
Applicants argue that “Neither Ward or Fang have anything to do with solutions to obtain nucleic acid from biological samples, and neither disclose the components of Applicant’s claimed composition.”  The Office can find no evidence from the arguments to support this conclusion.  Ward and Fang demonstrate that storage solutions for downstream PCR assays, including the generic ingredients as claimed (chaotrope, detergent, reducing agent, chelator and buffer), were familiar in the art.  Any disclosure in the prior art of the same generic ingredients of such storage composition necessarily yield the same characteristics (inactivate enzymes, release nucleic acids without 
In sum, the claims remain obvious in light of the prior art and the priority date of the instant claims.

Prior Art
The following prior art is pertinent: EP 2069487 B1; US 2005/0026147.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637